Citation Nr: 0303663	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  92-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being permanently housebound.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran served on active duty from July 1918 to January 
1919.  He died in June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico, that denied the appellant's claim for 
entitlement to special monthly pension based on need for aid 
and attendance or by reason of being housebound.

In January 1998 this matter was remanded by the Board to 
afford the appellant another VA examination.

In June 1998, the appellant's daughter and noted that the 
daughter informed the RO that the appellant could not attend 
the scheduled VA examination because of a recent fracture.  
Subsequent attempts to contact the appellant were 
unsuccessful.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The competent and probative evidence of record 
demonstrates that the appellant is not in the need of regular 
aid and attendance by reason of disability nor is she 
housebound.




CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the appellant's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound has not been established.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Special Monthly Pension

The appellant is seeking entitlement to a special monthly 
pension based on the need for regular aid and attendance or 
due to being housebound.  The Board concludes that the 
appellant is not entitled to special monthly pension.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound. See 38 U.S.C.A. § 1541(d), (e) (West 
1991); 38 C.F.R. § 3.351(a)(5) (2002).

Under 38 C.F.R. § 3.351(b) (2002), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2002).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2002).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.351(f) (2002).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1541(e)(2) (West 
1991); 38 C.F.R. § 3.351(f) (2002).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, here in after referred to as the Court) stated that a 
claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pursuant to the Board's January 1998 remand of this matter to 
the RO, an attempt was made to afford the appeallant another 
VA examination.  The RO was contacted and informed that the 
appellant, due to a recent injury, could not report for the 
examination.  Subsequent attempts by the RO to contact the 
appellant were not successful.  The appellant was provided a 
supplemental statement of the case in April 2002 which 
contained regulations implemented pursuant to VCAA.  The 
accompanying letter invited her to submit any additional 
evidence that she wanted to be considered by the Board.  She 
did not submit any additional evidence.


To summarize development since the Board's remand, the 
appellant did not report for a VA examination scheduled in 
June 1998, has not submitted additional evidence, and 
attempts to contact her have been unsuccessful.  However, the 
file contains reports of VA examinations conducted in 
December 1994, and in November and December 1995, and prior 
and subsequent treatment reports from private physicians.  
Therefore, the Board will use the evidence of record to 
decide this appeal.

In a letter dated in November 1994, an ophthalmologist 
reported that the appellant underwent surgery in March 1994 
for extraction of the intraocular lense in her right eye.  
The lense became displaced and the appellant presented with 
vitreous hemorrhage.  In April 1994, she underwent another 
right eye surgery for vitreptomy pars plana, removal of the 
intraocular lens, and insertion of the intraocular lens in 
the anterior chamber.  After the surgery, the appellant 
developed a bullosa keratopathy requiring a corneal 
transplant in September 1994.  Her reported visual acuity was 
counting fingers with her right eye and 20/200 in her left 
eye.

In a report of examination for housebound status or permanent 
need for regular aid and attendance dated in December 1994, a 
physician indicated that the appellant was blind in her right 
eye.  The physician reported that the appellant had no other 
pathology.  The physician reported that the appellant was 
able to walk without assistance within her house.  She did 
not require a cane, although the examiner indicated that a 
cane or walker "may help."

During the November 1995 VA aid and attendance examination, 
it was reported that the appellant was blind in her right 
eye.  She also had complaints of headaches, generalized body 
pain, and a disorder of her right "trigger finger."  She 
was well nourished and had normal gait and posture.  She was 
able to perform all functions with her upper extremities.  
She had good function in her lower extremities.  She was able 
to walk without assistance.  She had normal motion in her 
spine, trunk and neck.  She was able to go out of her house, 
although she required assistance because of blindness in her 
right eye.  The reported diagnoses were blindness in the 
right eye and cataract, left eye.  During a VA vision 
examination in December 1995, the appellant was able to count 
fingers at a distance of one-half foot with her right eye.  
Corrected vision in her left eye was 20/40 for both near and 
far vision.  The reported diagnoses were senile cataract in 
the left eye, failed corneal transplant in the right eye, 
pseudophakia, and retina scar in the right eye.

A bone densitometry report dated in October 1997 contained 
findings consistent with osteoporosis of the appellant's 
lumbar spine and right femoral neck.  The report does not 
contain any findings about functional loss.

In the context of the foregoing evidence, the issue before 
the Board is whether the appellant is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance or due to being housebound.

The fact that the appellant is blind in her right eye is 
amply demonstrated by the evidence of record and is not in 
dispute.  Entitlement to a special monthly pension, however, 
requires a specific, and significant, level of disability.  
For reasons explained below, the Board finds that the medical 
and other evidence of record does not establish that such 
level of disability exists with respect to the appellant.

It is clear that the appellant is not blind as that term is 
defined by 38 C.F.R. § 3.351 (2002).  The most recent visual 
examination indicates that her corrected visual acuity in her 
left eye is 20/40 for both near and far vision.  Moreover, 
the appellant has not argued, and the evidence does not 
indicate, that she is bedridden or a patient in a nursing 
home due to mental or physical incapacity.  Rather, the 
medical evidence shows that she is ambulatory, essentially 
without assistance.

Further, a factual need for aid and attendance has not been 
shown.  The evidence does not suggest that the appellant 
cannot bathe herself, dress herself, or keep herself 
ordinarily clean and presentable.  There is no indication 
that she cannot attend to the wants of nature.  Also, the 
nature of her disabilities does not involve the use of 
prosthetic or orthopedic appliances, or problems with the 
upper extremities that would prevent her from feeding 
herself.  There is no evidence that the appellant needs 
assistance with food preparation.  The evidence of record 
does not suggest that the appellant requires assistance in 
terms of protecting her from the hazards or dangers incident 
to her daily environment.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  The 
record does contain a suggestion that the appellant does not 
leave her home unless accompanied by someone else.  In her VA 
Form 9, she stated that she depended on other people to take 
her places and to the doctors.  However, this is not the type 
of aid and attendance contemplated in the regulation.  It 
appears that, despite some limitations imposed by her right 
eye blindness, the appellant is able to maintain herself and 
her household.

The question remains as to whether the appellant's 
disabilities entitle her to special monthly pension in the 
form of housebound benefits.  A surviving spouse may be 
entitled to this benefit if her disabilities render her 
"permanently housebound" by reason of disability.  See 38 
C.F.R. § 3.351(f) (2002).  The requirements for this benefit 
are met when the surviving spouse is substantially confined 
to her home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.

In this case, the evidence does not show that the appellant 
is housebound.  Indeed, it is clear that the appellant is not 
substantially confined to her home or immediate premises, as 
demonstrated by the fact that she appeared for examination in 
November and December 1995, underwent a bone density 
examination in October 1997, and has indicated in the VA Form 
9 filed in July 1997 that she leaves her house when 
accompanied by someone else.  The evidence of record does not 
indicate that the appellant is prevented from leaving her 
home by reason of disability.  The requirements for 
housebound allowance have not been met.

In summary, for the reasons and bases discussed above, it is 
concluded that a preponderance of the evidence is against the 
appellant's claim.  The benefit sought on appeal is 
accordingly denied.

II.  Applicability and Compliance with VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claim by the December 1996 rating 
decision, the July 1997 statement of the case, and the April 
2002 supplemental statement of the case.  The supplemental 
statement of the case informed the appellant of the 
regulations implemented pursuant to VCAA and notified the 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physicians regarding treatment for her claimed disabilities, 
or to provide properly executed releases so that VA could 
request the records from such physicians.  The appellant was 
invited to submit any additional evidence that she wanted to 
be considered.  She did not respond.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
appellant has not identified any additional evidence.  She 
was not able to report for the VA examination scheduled in 
June 1998.  Subsequent attempts to contact her, however, have 
been unsuccessful.  The RO has obtained all relevant records 
identified by the appellant or otherwise evident from the 
claims folder.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The appellant has been 
afforded several VA examinations.  She canceled the most 
recently scheduled examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or due to being housebound is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 State. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

